Opinion by
Watkins, J.,
This is an unemployment compensation appeal in which the Bureau of Employment Security, the Referee, and the Board of Review all concluded that the claimant failed to take the necessary and reasonable steps to maintain the employer-employee relationship and had, therefore, voluntarily terminated her employment without cause of a necessitous and compelling nature and so was disqualified from receiving benefits *506under tlie provisions of §402(b) (1) of the law, 43 PS §802(b)(l).
The claimant, Marguerite Crawford, was last employed by Clover Knitting Mills, “M” Street and Erie Ave., Philadelphia, Pennsylvania, as a presser of men’s sweaters. Her last day of work was May 27, 1960. She had informed her employer that her doctor had advised her to be off her feet for awhile and that she would take two months off to help her condition. She did not again get in touch with her employer until September 12, 1960, when she was informed she was not needed.
She failed to keep alive the employer-employee relationship and what began as a temporary leave of absence for two months ripened, after the passage of nearly four months, into a voluntary termination of her employment. The burden of keeping the relationship alive was upon the employee. Vernon Unemployment Compensation Case, 164 Pa. Superior Ct. 131, 63 A. 2d 383 (1949).
Decision affirmed.